DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 02, 2021 has been entered.  Applicant has amended claims 1-2, and 19-20.  Claims 1-2, 4-5, 19-22 are pending and presented for examination under the pre-AIA  first to invent provisions, of which claims 1 and 19 are in independent form.

Response to Arguments
Applicant’s arguments filed August 02, 2021 have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 19, both recite the limitation “...automatically display further media contents (8a, 8c), including both acoustic contents and optical contents...” is not supported by the specification.  Nowhere in the specification discloses automatically displaying “both acoustic content and optical contents”, instead the specification repeatedly recites “...acoustic contents, preferably music OR sounds, OR optical contents, preferably images OR videos ...”  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 19, the limitation “...automatically display further media contents (8a, 8c), including both acoustic contents and optical contents...” is unclear.  According to the specification acoustic contents are for example, music or sounds and optical contents, are for example, images or videos, therefore, if as recited in the claim that both acoustic content and optical content are displayed then what happens if it is a combination of both music (acoustic content) and a video (optical content), what sound should it play especially when a video also includes sound?  Hence the display the information sequentially...scrolling text....” is unclear if the text is from the information or if they are the same since they are being recited independently of each other and the claim does not indicate the text is from the information. Regarding claim 20, the limitation “the evaluation” lacks antecedent basis. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 21, the limitations therein are already recited in the parent claim 19 and there are no other limitation that would further limit the parent claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covington (US PGPub. No. 2009/0199091) in view of PARK-EKECS et al. (US PGPub. No. 2014/0215383; Provisional Filed: Jan. 31, 2013) (hereinafter PARK-EKECS).

In reference to independent claim 1:
Covington teaches a terminal device (1) comprising a display, a processor, and a non-volatile memory in which an application software (1p) is stored on the terminal device, such that execution (1k) of the application software configures the terminal device to: access a file (1q) containing text (1q’) which is readable by a user (5) on the display of the terminal device (1) 
(i.e. ... media containing software that is able to control the actions of an electronic device so as to cause the electronic device to store reading materials in a memory contained in the electronic device....the electronic device is a desktop computer, a laptop computer, a hand-held computer, a cell phone, a GPS, a smart phone, a game console... the software is able to cause the electronic device to at download reading materials...  - Paragraphs 10-12);  display the text sequentially in a form of scrolling text (8) on the display (1a) of the terminal device (1); and i.e. ... the text 100 of a book is scrolling from right to left across the bottom of the display 106 of the electronic device 104, while images 102 relating to the text 100 are displayed above the text 100....music...can be coordinated with the reading materials so as to enhance their effectiveness...... - Paragraphs 24, 28)
Covington does not teach
.... including displaying a background image which moves at a speed that differs from a text scrolling speed of the scrolling text,......  However, PARK-EKECS teaches “...parallax scrolling effect, background images 312, 313, move...slower than foreground images...” (Paragraph 30).  It would have been obvious to modify Covington with the teachings of PARK-EKECS with the motivation to create an illusion of depth in a 2D environment (Paragraph 30).

In reference to claim 2:
Covington and PARK-EKECS teach the terminal device (1) as claimed in claim 1, Covington teaches wherein the terminal device is configured by the application to provide the user (5) with a user interface (1a") which is used by the user (5) to control a display speed (V) of the text or the text scrolling speed of the scrolling text (8), or a display size (H) of the text by an external controller (7) which is connected to the terminal device (1) (i.e. ... controls are provided that enable control of the scrolling speed of the text, as well as controls that enable selection of materials to be read, selection of font sizes, colors, and styles for the text display...a knob 310 is provided for adjusting the speed at which the text is scrolled... - Paragraphs 8, 30).

In reference to claim 4:
Covington and PARK-EKECS teach the terminal device (1) as claimed in claim 1, Covington teaches wherein in addition to displaying the text (1q') which is readable by people (5) terminal device (1) is further configured with a data format that contains control data (1q") which, based on predetermined passages, cause the terminal device to refer to additional media contents, including at least one of acoustic contents, or optical contents, which contents are stored inside the data format or separately, such that the terminal device (1), when the text (1q') is displayed sequentially in the form of the scrolling text (8) displays the additional media contents (8a, 8c) in addition to the scrolling text (8) based on reaching of the control data (1q") in a time-controlled manner or based on the position of the scrolling text reached on the display device (1a) of the terminal device (1) or based on a combination of reaching the control data in the time-controlled manner and a position of the scrolling text reached on the terminal device (i.e. ... the text 100 of a book is scrolling from right to left across the bottom of the display 106 of the electronic device 104, while images 102 relating to the text 100 are displayed above the text 100....music...can be coordinated with the reading materials so as to enhance their effectiveness...... - Paragraphs 24, 28). 

In reference to independent claim 19:
A mobile digital terminal device (1) comprising a display, a processor, and a non-volatile memory in which an application software (1p) is stored, such that execution (1k) of application software configures the terminal device to:  access a file (1q) containing information which is readable by a user (5) on the display of the terminal device (1);  display the information sequentially on the display;  and automatically display further media contents (8a, 8c), including both acoustic contents and optical contents, in addition to scrolling text (8) based on control data (la") in the file (la) or a combination of the control data and a position of the scrolling text, including displaying a background image which moves at a speed that differs from a text 
- Claim 19 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 21:
Covington and PARK-EKECS teach the mobile digital terminal device as claimed in claim 19 Covington teaches wherein the mobile digital terminal device is configured to display, based on the control data in the file (1q), further media contents in addition to said information (i.e. ... the text 100 of a book is scrolling from right to left across the bottom of the display 106 of the electronic device 104, while images 102 relating to the text 100 are displayed above the text 100....music...can be coordinated with the reading materials so as to enhance their effectiveness...... - Paragraphs 24, 28).

Claims 5 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covington (US PGPub. No. 2009/0199091) in view of PARK-EKECS et al. (US PGPub. No. 2014/0215383; Provisional Filed: Jan. 31, 2013) (hereinafter PARK-EKECS) and in further view of Hoellwarth (US PGPub. No. 2010/0079356).

In reference to claim 5:
Covington and PARK-EKECS teach the terminal device (1), as claimed in claim 4, Covington and PARK-EKECS do not teach wherein, the terminal device is a mobile device and is connected to a holding apparatus (2) adapted to be arranged on a head of a user (5).  However, Hoellwarth teaches “...a head-mounted device that is worn on a user's head. The head-mounted device may include a frame that is configured to physically receive and carry a portable electronic device...” (Paragraph 7).  It would have been obvious to modify Covington and PARK-EKECS with the teaching of Hoellwarth with the motivation for enhancing, increasing and/or eliminating redundant functions between the head-mounted device and the portable electronic device (Abstract).

In reference to claim 22:
The digital terminal device (1) as claimed in claim 19, further comprising a holding apparatus (2) adapted to be arranged on head of a user (5), the holding apparatus being connected to the mobile digital terminal device.
- Claim 22 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covington (US PGPub. No. 2009/0199091) in view of PARK-EKECS et al. (US PGPub. No. 2014/0215383; Provisional Filed: Jan. 31, 2013) (hereinafter PARK-EKECS) and in further view of Katsuranis (US PGPub. No. 2005/0021336).

In reference to claim 20:
Covington and PARK-EKECS teach the mobile digital terminal device as claimed in claim 19, Covington and PARK-EKECS do not teach further comprising a microphone, and wherein the terminal device is configured by the application software to receive a user input as an audio input and to display a next item of information based on the evaluation of the audio input.  However, Katsuranis teaches “...use speech commands to open, view, retrieve, and control....microphone... dictates a voice command...” (Abstract; Paragraphs 13, 59, 61; Note that Covington already teaches user control of initiating a fast-forward in at least paragraph [0014]).  
 
Examiner’s note:  Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318.  The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Shen Shiau/
Primary Examiner, Art Unit 2174